         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF OKLAHOMA

SOUTHAMPTON, LTD.; HELIOS    )
FINANCIAL HOLDINGS CORP.;    )
DEALERS ASSURANCE            )
CORPORATION and SOUTHWEST    )
RESINSURE, INC.,             )
                             )
                 Plaintiffs, )
                             )
-vs-                         )                  Case No. CIV-19-812-F
                             )
DAVID LE NORMAN; LE NORMAN )
PROPERTIES, LLC; BYFORD-LE   )
NORMAN DUNCAN BCG, LLC;      )
BYFORD-LE NORMAN DUNCAN      )
CDJR, LLC; LB HOLDINGS LLC;  )
KENT GARDNER; TY HARTWIG;    )
RICHARD HORTON; MICHAEL E.   )
DEEBA, TRUSTEE; RANDY        )
BYFORD; FOUR HORSEMEN        )
AUTO GROUP, INC.; CHISHOLM   )
TRAIL AUTO GROUP, LLC;       )
CHISHOLM TRAIL AUTO GROUP    )
II, LLC and CHISHOLM TRAIL   )
REAL ESTATE LLC,             )
                             )
                 Defendants. )


                                   ORDER
      The court is in receipt of plaintiffs’ Notice of Dismissal Without Prejudice
Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), filed September 13, 2019.
Doc. no. 115.
        Prior to the voluntary dismissal of this case, defendants, David Le Norman,
Le Norman Properties, LLC, Byford-Le Norman Duncan BCG, LLC, Byford-Le
Norman Duncan CDJR, LLC, LB Holdings, LLC, and Randy Byford, had filed a
motion for sanctions under Rule 11, Fed. R. Civ. P. Doc. no. 79. The motion has
been fully briefed.     Doc. nos. 89 and 98.       The Texas district court, in its
September 3, 2019 order transferring the action to this court on the ground of
improper venue, left the motion for sanctions for this court to determine. Doc. no.
103-2, p. 20.
        The Supreme Court in Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 398
(1990), determined that a plaintiff’s voluntary dismissal of an action does not
deprive a district court of jurisdiction to consider a Rule 11 motion.
        Accordingly, defendants, David Le Norman, Le Norman Properties, LLC,
Byford-Le Norman Duncan BCG, LLC, Byford-Le Norman Duncan CDJR, LLC,
LB Holdings, LLC, and Randy Byford, are DIRECTED to file a written notice with
the court by October 1, 2019 advising whether they wish to pursue their Rule 11
motion.
        Dated this 13th day of September, 2019.




19-0812p004.docx




                                         -2-
